DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baskin (US 2,854,983).

    PNG
    media_image1.png
    229
    897
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    314
    660
    media_image2.png
    Greyscale

	In relation to claim 1, Baskin shows in figures 1 and 2, an expandable section/sheath capable of placement over an expander of an expandable instrument, the expandable section including a plurality of struts, each strut extending along a length of the expandable section with the plurality of struts being positioned around a circumference of the expandable section, each strut of the plurality of struts including a plurality of sections, each section defined by a pair of parallel slits through the expandable section, each slit of the pair of parallel slits defining the section of a strut of the plurality of struts from an adjacent section of an adjacent strut of the plurality of struts, an arrangement of slits of the expandable section rendering the expandable section radially expandable.
In relation to claim 2, Baskin shows in figure 1, a device wherein an outer surface of the expandable section is substantially smooth when the expandable section is in an unexpanded state.




Claims 15-17 and 19, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. (US 5,336,178; hereinafter “Kaplan”).



               
    PNG
    media_image3.png
    886
    884
    media_image3.png
    Greyscale

In relation to claim 15, Kaplan shows in figure 4A, a guide wire (26) capable of introduction into a body of a subject to define a pathway between a cutaneous location on an outside of the body and a treatment site within the body; an exoskeleton device (20) capable of introduction into the body and advancement through the body along the pathway, the exoskeleton device (20) including an 
In relation to claim 16, Kaplan shows in figure 4A, a plurality of struts (32) that are capable of scoring a surface [scoring action occurs by the expansion of the strut into the stenosis in the vessel].
In relation to claim 17, Kaplan shows in figure 4A, orifices (34) located in the struts to infuse medicament/growth-inhibiting agents into the body.  
In relation to claims 19, 20, 22, and 23, the apparatus disclosed by Kaplan is capable of performing the steps of [claim 19]: 
introducing an exoskeleton device into a body of a subject, with an expandable section of the 
exoskeleton device being introduced to a location adjacent to a surface that is to be scored; 
providing an expander of an expandable instrument within the expandable section of the exoskeleton device; 
expanding the expander, including causing the expandable section of the exoskeleton device to expand, forcing the expandable section of the exoskeleton device against the surface that is to be scored, and scoring the surface.
In relation to claim 20, the apparatus disclosed by Kaplan is capable of performing the step of introducing the exoskeleton device along a guide wire that has been introduced into the body of the subject.
In relation to claim 22, the apparatus disclosed by Kaplan is capable of performing the step of introducing the expandable instrument through the exoskeleton device.
In relation to claim 23, the apparatus disclosed by Kaplan is capable of performing the step of introducing medicament into the tissue of the vessel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baskin (US 2,854,983) in view of Lennox (US 6,280,411) or Klunder et al. (US 5,702,410; hereinafter “Klunder”).
Baskin does not disclose an expandable section or sheath having a row with a series of slits.  However, this particular expandable section or sheath design would have been considered conventional in the art at the time the invention was filed as evidenced by the teachings of Lennox.

    PNG
    media_image4.png
    455
    870
    media_image4.png
    Greyscale

In relation to claim 3, Lennox shows in figure 2, a sheath having rows with a plurality of slits.  Accordingly, modifying the strut/slit configuration of the sheath disclosed by Baskin, with a sheath having rows with a plurality of slits, as taught by Lennox would have been considered obvious in view of the conventionality of this particular expandable sheath design.  Moreover, the artisan would have been motivated to make the modification because such design would have facilitated the efficient expansion of the inner balloon to desired expansion based on the size of the organ.
	In relation to claims 4 and 13, Lennox shows in figure 2, a plurality of rows of slits arranged around the circumference of the balloon. 
	In relation to claims 5 and 10, Lennox shows in figure 2, rows of slits offset relative to at least one slit of the series of slits of each adjacent row.
	In relation to claim 6, Lennox shows in figure 2, a device wherein each slit of the series of slits of each row of the plurality of rows of slits is offset by about half of a length of at least one slit of the series of slits of each adjacent row of the plurality of rows of slits.
In relation to claims 7, 8, 11, and 12, Lennox shows in figure 2, slits having the same length and are in complete alignment.

    PNG
    media_image5.png
    283
    863
    media_image5.png
    Greyscale


In relation to claims 9 and 14, Baskin and Lennox do not disclose a means to rotate or move the struts in the expandable section/sheath.  However, Klunder discloses an expandable section/protection .
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 5336178; hereinafter “Kaplan”) in view of Farhat (US 5,556,408).
In relation to claim 18, as indicated above, Kaplan shows in figure 4A, a guide wire (26) capable of introduction into a body of a subject to define a pathway between a cutaneous location on an outside of the body and a treatment site within the body; an exoskeleton device (20) capable of introduction into the body and advancement through the body along the pathway, the exoskeleton device (20) including an expandable section capable of placement at the treatment site, the expandable section including a plurality of struts (32) capable of expansion upon expansion of the expandable element; and an expandable instrument (74) with an expander [balloon] capable of introduction into the expandable section of the exoskeleton device and of causing the expandable section to expand.  Kaplan does not disclose struts capable of being rotated.  However, such enhancement would have been considered conventional in the art at the time of filing as evidenced by the teachings of Pannek, Jr. (US 5,176,693).

    PNG
    media_image6.png
    597
    646
    media_image6.png
    Greyscale


Pannek shows in figures 3 and 4a, a skeleton device having an expandable section having struts (30) that are rotated upon expansion.  Accordingly, for an artisan skilled in the art, modifying the exoskeleton device disclosed by Kaplan with rotational capabilities, as taught by Pannek, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the rotational capabilities would have facilitated the cutting and removal of plaque from the stenotic segment of the vessel upon the expansion of the exoskeleton device [see Pannek; column 3, lines 33-37].
In relation to claim 21, Kaplan introduces the expandable instrument/balloon through the exoskeleton device [see Kaplan; figure 4a].  The modification of the Kaplan apparatus by Pannek includes a configuration wherein the introduction of the exoskeleton device is done over the expandable instrument or balloon [see Pannek; figure 4A].   Accordingly for a person of ordinary skill in the art, the modification of Kaplan with the teachings of Pannek would have resulted in an apparatus wherein the introduction of the exoskeleton device is done over the expandable instrument or balloon.  This medication would have been considered an obvious choice in the design of the apparatus as different parts of the apparatus are reconfigured.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






Respectfully submitted,
/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783